Citation Nr: 1028790	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
ankylosing spondylitis.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as secondary to service-
connected ankylosing spondylitis.

3.  Entitlement to service connection for radiculopathy of the 
bilateral upper extremities, claimed as secondary to service-
connected ankylosing spondylitis.

4.  Entitlement to service connection for radiculopathy of the 
bilateral lower extremities, claimed as secondary to service-
connected ankylosing spondylitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
March 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Board hearing at the RO.  A transcript of 
the hearing testimony has been incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

At the Board hearing in March 2010, the Veteran testified that 
his back disability has worsened since his last VA examination in 
2006 and he requested that he be afforded a new examination.  
More specifically, the Veteran asserted that he has since been 
diagnosed as having radiculopathy and he reported that he 
underwent back surgery the previous month.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is also competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  See also 38 C.F.R. 
§ 3.327; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  Accordingly, the Board finds 
that a new examination is warranted based on the Veteran's 
assertions of worsening disability.  

The Board further notes that the VA examiner in October 2006 
failed to provide an opinion as was requested as to whether the 
Veteran's claimed bilateral radiculopathy of the upper and lower 
extremities and degenerative disc disease of the cervical spine 
are secondary to his service-connected ankylosing spondylitis of 
the lumbar spine.  Rather, the examiner stated that there was no 
x-ray or physical evidence of ankylosing and the Veteran had 
degenerative spine disease.  He went on to opine that the 
Veteran's cervical disease was less likely than not related to 
his lumbar disease.  Accordingly, further medical clarification 
is necessary regarding whether the Veteran's claimed bilateral 
radiculopathy of the upper and lower extremities and degenerative 
disc disease of the cervical spine are caused by or proximately 
related to his service-connected back disability which is 
presently characterized as ankylosis spondylitis.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Lastly, it appears that there are outstanding VA treatment 
records.  The Veteran reported at the March 2010 Board hearing 
that he receives VA treatment for his back disability every two 
to three months.  He also reported as noted above that he 
underwent back surgery the previous month and underwent a 
magnetic resonance imaging (MRI) of the spine around that time.  
The most recent VA treatment records on file are dated in July 
2008.  Accordingly, a request should be made for updated VA 
treatment records from July 2008 to "present", to specifically 
include the back surgery records and MRI report in 2010.  38 
U.S.C.A. § 5103A(b).

Based on the foregoing, the case is REMANDED for the following 
action:

1.  Obtain copies of pertinent outstanding VA 
treatment records covering the period from 
July 2008 to the present and associate them 
with the claims folder, to specifically 
include MRI and back surgery records dated in 
2010.  

If this request for treatment records is not 
successful, the AMC/RO should document the 
claims file and inform the appellant and his 
representative of this so that they will have 
an opportunity to obtain and submit the 
records themselves.

2.  Schedule the Veteran for VA orthopedic 
and neurologic examination(s) in order to 
clarify his back diagnoses and determine 
whether his presently claimed cervical spine 
disability and radiculopathy of the upper and 
lower extremities, bilaterally, are 
proximately related to his service-connected 
back disability, presently characterized as 
ankylosing spondylitis.  

(a) The examiner(s) should opine as to 
whether it is at least as likely as not (a 
50% degree of probability or higher) that 
the Veteran's claimed cervical spine 
disability and radiculopathy of the upper 
and lower extremities, bilaterally, are 
related to service or caused by, 
proximately due to, or aggravated by his 
service-connected back disability, 
presently characterized as ankylosing 
spondylitis.  

The designated examiner(s) should review 
the claims file for the pertinent medical 
and other history, including a complete 
copy of this remand.  The examiner(s) 
should also elicit a history from the 
Veteran.  

(b) The examiner(s) should further indicate 
the severity of any orthopedic 
manifestations of the Veteran's service-
connected back disability(ies) (including 
decreased range of motion and the presence 
or absence of unfavorable ankylosis of the 
cervical, thoracolumbar and/or entire 
spine).  The examiner(s) should conduct all 
necessary diagnostic testing and evaluation 
needed to make these determinations, and 
when indicating range of motion should also 
indicate at what point (in degrees), if 
any, motion becomes painful.

The examiner(s) should fully describe any 
associated pain, weakened movement, 
premature or excess fatigability, and 
incoordination.  And to the extent 
possible, the examiner should express any 
resulting functional loss in terms of 
additional degrees of limited motion and 
whether there would be additional limits on 
functional ability on repeated or prolonged 
use or during flare-ups (if the Veteran 
describes flare- ups).

(c) The examiner(s) should also describe 
any associated neurological impairment.  If 
incapacitating episodes are identified, the 
examiner(s) should discuss the frequency 
and duration of these episodes during the 
past 12 months.  An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS, i.e., disc disease) 
requiring bed rest prescribed by a 
physician and treatment by a physician.

(d) With respect to any neurological 
impairment, the examiner(s) should also 
identify all neurological symptoms, 
including reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
disability(ies) should be identified and 
described.  Any functional impairment of 
the extremities due to the disc disease 
should be identified.  

The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  Thereafter, the Veteran's claim should be 
readjudicated based on all of the evidence of 
record.  Extra-schedular consideration should 
be afforded the claim.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


